DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications of 3/08/2021 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diana et al. US 20130226623 A1 (hereinafter referred to as “Diana”) in view of Adjaoute et al. US 20150081324 A1 (hereinafter referred to as “Adjaoute”) in view of Ballou et al. US 20150026187 A1 (hereinafter referred to as “Ballou”) and further in view of Lawrence et al. US 20060004719 A1 (hereinafter referred to as “Lawence”).

As per claim 1, Diana teaches:
A system for universally repositing repeatedly accessible information, the system comprising: 
a plurality of data sources providing data stored in a plurality of storage devices, the data representing at least a plurality of events, persons, places and things (Diana, [0005] – One or more data sources.  Paragraph [0014] – Claims data contained in multiple sources contains data such as policy name, policy number, name, address, reports, and type of accident, wherein a name is equivalent to a person, a report or type of accident is equivalent to an event, and an address is equivalent to a place),
at least a processor coupled to a storage device, the processor for searching each of the plurality of data sources using a plurality of data mining techniques to identify elements of the stored data by identifying at least one pattern in the stored data including at least one of machine learning and text mining (Diana, [0022] – The systems and methods employ machine learning from historical data for rapid refinement of dictionaries to improve the accuracy.  Paragraph [0020] – Predictive modeling may be used for building a model based on claim attributes as well as refining the dictionaries specific to financial irregularities through data mining and statistical analysis of historical claims); 
Although Adjaoute teaches that patterns can be identified in paragraph [0072], Diana as modified doesn’t go into detail about averages and thresholds, however, Lawrence teaches:
an outlier engine operating on the identified elements to compare data points to averages and thresholds and determine relationships to provide additional data about specific elements (Lawrence, [0153] – Information that is relevant (e.g., that passed the first filter by the pre-tag filtering device 722) but that has a relevancy score or metric that falls below a certain threshold, for example, may be removed, deleted, and/or otherwise discarded by the post-tag information filtering device.  Paragraph [0163] – Any relevancy scores or metrics determined for portions of the information may be added, averaged, and/or otherwise processed to determine a relevancy for the entire item of information); and
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Diana’s invention as modified in view of Lawrence in order to include averages and thresholds in data analysis; this is advantageous because it allows the system to determine a relevancy for the entire item of information (Lawrence, paragraph [0163]).  Calculating averages and creating thresholds for data analysis is a known technique and used to improve similar devices.
the processor further for incorporating analytics on the identified elements including a set of classifying characteristics by executing instructions stored in the storage device (Adajaout, [0048] – Classification is a form of data analysis used by embodiments of the present invention for fraud detection)
to run computer models on the identified elements to provide information about the elements including group analytics and scoring (Adjaoute, Abstract, and [0030] – The SaaS includes software instruction sets to combine, correlate, categorize, track, normalize, and compare the data sorted by patient, healthcare provider, institution, seasonal, and regional norms, wherein combining, correlating, categorizing, and comparing sorted data is equivalent to incorporating group analytics to run computer models on the data to provide information on the data.  Fraud controls can also be much tighter than those that have to accommodate those of a diverse group, wherein analyzing a group is equivalent to group analytics.  Also, [0030] and FIGS. 3A-3C – Historical claim data is used during training to build predictive models, the running of sample claim data to discover clusters and group behaviors, and the processing thereafter of real-time claim data to detect fraud.  Paragraph [0041] – Classification modeling technologies are organized to compute their individual scorings and send their results to the smart agents.  Paragraph [0192] – The SaaS runs on multiple host processors), and 
based on defined criteria produce a ranking added to the elements and store the elements with the associated ranking to universally reposit repeated access to the information, the ranking including weighting the elements based on the group analytics and scoring (Adjaoute, [0042] and [0053] – The smart agents are empowered to give weight or ignore inputs from each of the classification models according to their own assessments) and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Diana’s invention in view of Adjaoute in order to reorganize, manage, and analyze claims; this is advantageous because it allows the system to build predictive models to see what the future may bring (Adjaoute, paragraph [0030]).

As per claim 2, Diana as modified teaches:
The system of claim 1 wherein the data is stored in at least one of a data warehouse, received via a third party interface, and data stored in a data lake (Diana, [0035] - The one or more data sources may include internal and external data storage systems in an insurance organization which act as a source for claims related data).

As per claim 3, Diana as modified teaches:
The system of claim 1 wherein the searching includes at least one of data mining, machine learning, and text mining (Diana, [0022] – The systems and methods employ machine learning from historical data for rapid refinement of dictionaries to improve the accuracy.  Paragraph [0020] – Predictive modeling may be used for building a model based on claim attributes as well as refining the dictionaries specific to financial irregularities through data mining and statistical analysis of historical claims).

As per claim 4, Diana as modified teaches:
The system of claim 1 wherein the analytics includes predictive analytics (Diana, [0041] - The analytical technique may include a text analysis, a predictive model analysis, a link analysis, a business rules analysis, a social-media analysis, and a combination thereof).

As per claim 7, Diana as modified teaches:
The system of claim 1 wherein the interface publishes to a fraud investigation system (Diana, [0005], [0033], and [0034] – The system may communicate with an external repository through an interface.  Insurance claims fraud may be detected).

As per claim 8, Diana as modified teaches:
The system of claim 1 wherein the interface publishes to claim administration (Diana, [0005], [0033], and [0034] – The system may communicate with an external repository through an interface.  Insurance claims fraud may be detected).

Claims 12, 14, and 15 are directed to a method performing the steps recited in claims 1, 7, and 8 with substantially the same limitations.  Therefore, the rejections made to claims 1, 7, and 8 are applied to claims 12, 14, and 15.

Claims 19 and 20 are directed to a system performing the steps recited in claims 1, 7, and 8 with substantially the same limitations.  Therefore, the rejections made to claims 1, 7, and 8 are applied to claims 19 and 20.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Diana in view of Adjaoute and further in view of Bray et al. US 20160371785 A1 (hereinafter referred to as “Bray”).

As per claim 5, Diana as modified doesn’t go into detail about prescriptive analytics, however, Bray teaches:
The system of claim 1 wherein the analytics includes prescriptive analytics (Bray, [0037] - A prescriptive analytics (PA) server accesses a collection of data in order to prescribe and implement a course of action).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Diana’s invention as modified in view of Bray in order to include prescriptive analytics; this is advantageous because it allows the system to prescribe and implement a course of action (Bray, paragraph [0037]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diana in view of Adjaoute and further in view of Upadhyayula et al. US 20090210256 A1 (hereinafter referred to as “Upadhyayula”).

As per claim 6, Diana as modified doesn’t go into detail about an underwriting system, however, Upadhyayula teaches:
The system of claim 1 wherein the interface publishes to an underwriting system (Upadhyayula, [0019] – An underwriting system communicates to the user interface).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Diana’s invention as modified in view of Upadhyayula in order to include an underwriting system; this is advantageous because it can help approve or deny an application (Upadhyayula, paragraph [0034]).

As per claim 13, claim 13 is directed to a method performing the steps recited in claim 6 with substantially the same limitations.  Therefore, the rejection made to claim 6 is applied to claim 13.

As per claim 20, claim 20 is directed to a method performing the steps recited in claim 6 with substantially the same limitations.  Therefore, the rejection made to claim 6 is applied to claim 20.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diana in view of Adjaoute and further in view of Tkatch et al. US 20140316824 A1 (hereinafter referred to as “Tkatch”).

As per claim 9, Diana as modified doesn’t go into detail about holdbacks, however, Tkatch teaches:
The device of claim 1, wherein the processor determines a holdback associated with at least a portion of the information (Tkatch, [0038] - A holdback amount may be calculated).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Diana’s invention in view of Tkatch in order to calculate a holdback; this is advantageous because a holdback can be a negotiable instrument in the process (Tkatch, paragraph [0038]).

As per claim 16, claim 16 is directed to a method performing the steps recited in claim 9 with substantially the same limitations.  Therefore, the rejection made to claim 9 is applied to claim 16.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diana in view of Adjaoute and further in view of Carver et al. US 20150081324 A1 (hereinafter referred to as “Carver”).

As per claim 10, Diana as modified doesn’t go into detail about verifying ranking, however, Carver teaches:
The device of claim 1, wherein the processor verifies the associated ranking with at least one prior ranking associated with the information stored in a storage medium (Carver, [0023] and [0045] - Scores may be evaluated based on historical data).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Diana’s invention as modified in view of Carver in order to verify scores; this is advantageous because it allows for insurance to adjust (Carver, paragraph [0025]).

As per claim 17, claim 17 is directed to a method performing the steps recited in claim 10 with substantially the same limitations.  Therefore, the rejection made to claim 10 is applied to claim 17.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diana in view of Adjaoute and further in view of Harkensee et al. US 20090182583 A1 (hereinafter referred to as “Harkensee”).

As per claim 11, Diana as modified doesn’t go into detail about expiring records, however, Harkensee teaches:
The device of claim 1, wherein the processor expires a previous record for a ranking associated with the information and stores a new record associated with the information in a storage medium (Harkensee, [0033] – The insurance contract can expire and a new contract can replace it).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Diana’s invention in view of Harkensee in order to expire a previous record; this is advantageous because it can be amended, modified or replaced with a more updated record (Harkensee, paragraph [0033]).

As per claim 18, claim 18 is directed to a method performing the steps recited in claim 11 with substantially the same limitations.  Therefore, the rejection made to claim 11 is applied to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fidlow et al. US 20080195439 A1 teaches selecting a threshold as the average high-low percentage change for an entire market.
Thiprungsri et al. 2011, “Cluster Analysis for Anomaly Detection in Accounting Data: An Audit Approach”, pgs. 69-81.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 31, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152